                              THE MARKS LAW FIRM, P.C.

                                       March 5, 2020

Via ECF
Honorable Katherine Polk Failla
United States District Judge
United States Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007
                                                             MEMO ENDORSED
               RE:     Himelda Mendez v. Benrubi Gallery LLC
                       Docket: 1:19-cv-8134-KPF


Dear Judge Failla,

       Plaintiff respectfully requests a final adjournment of the initial conference in the above
referenced matter currently scheduled for March 10, 2020.

         The Parties are currently engaged in good faith settlement discussions. Defendant is in
the process of retaining an attorney. Therefore, Plaintiff requests a final thirty (30) days prior to
an initial conference. If the Parties do not reach a settlement and Defendant does not appear,
answer or otherwise move in the matter, Plaintiff will move for Default. This is the third request
of its kind.

       We thank you for your time and consideration on this matter.




                                                                Respectfully Submitted,

                                                             The Marks Law Firm, P.C.




                                                       By:
                                                                 Bradly G. Marks




                       175 Varick Street, 3rd FL, New York, New York 10014
                 T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                      www.markslawpc.com
Application GRANTED. The initial pretrial conference currently
scheduled for March 10, 2020, is hereby ADJOURNED to April 14, 2020, at
1:30 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York. No further extensions will be given.

 Dated:    March 5, 2020             SO ORDERED.
           New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
